UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 6, 2013 AMERICAN EXPRESS COMPANY (Exact name of registrant as specified in its charter) New York 1-7657 13-4922250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street, World Financial Center New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 640-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The following information is furnished under Item 2.02 – Results of Operations: On February 6, 2013, Kenneth I. Chenault, Chairman and Chief Executive Officer of American Express Company (the “Company”), and Stephen J. Squeri, Group President of the Company’s Global Corporate Services business, delivered a presentation at the Company’s semi-annual Financial Community Meeting. An excerpt from the presentation materials that contains previously non-public information relating to international results of operations for the year ended December 31, 2012 is attached as Exhibit 99.1 hereto and is hereby incorporated herein by reference. EXHIBIT Information included in the presentation delivered February 6, 2013 by Kenneth I. Chenault, Chairman and Chief Executive Officer of the Company, and Stephen J. Squeri, Group President, Global Corporate Services, at the Company’s semi-annual Financial Community Meeting. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS COMPANY (REGISTRANT) By: /s/Carol V. Schwartz Name:Carol V. Schwartz Title:Secretary Date:February 6, 2013 -3- EXHIBIT INDEX Exhibit Description Information included in the presentation delivered February 6, 2013 by Kenneth I. Chenault, Chairman and Chief Executive Officer of the Company, and Stephen J. Squeri, Group President, Global Corporate Services, at the Company’s semi-annual Financial Community Meeting.
